Title: Resolution on Pardoning Power, 28 May 1777
From: Adams, John
To: 


     
      
       ante 28 May 1777
      
     
     Resolved That the General, or Commander in Chief for the Time being Shall have full Power of pardoning, or mitigating any of the Punishments ordered to be inflicted, for any of the Offences mentioned in the Rules and Articles for the better Government of the Troops, raised, or to be raised and kept in Pay, by and at the expence of the united States of America, the fourth Article resolved in Congress the 14th. day of April last notwithstanding.
    